EXHIBIT 10.1

 

SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”), is made this 26th day of February, 2004, between SPORTSLINE.COM,
INC, a Delaware corporation (the “Company”) and Kenneth W. Sanders (the
“Executive”).

 

The Company and the Executive have heretofore entered into an Amended and
Restated Employment Agreement dated as of January 28, 2000, as amended on August
20, 2001 (as amended, the “Agreement”) (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Agreement). The
Executive and the Board of Directors of the Company (the “Board”) have agreed to
amend the Agreement as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises, the parties agree as follows:

 

1. Amendments. Effective as of the date hereof, the Agreement shall be amended
in its entirety to read as follows:

 

  (a) Section 3 of the Agreement shall be amended in its entirety to read as
follows:

 

“3. Position and Duties. The Executive shall serve as the Executive Vice
President, Strategic and Financial Planning, of the Company. The Executive shall
report to, and shall have such other powers and duties as may from time to time
be delegated to him by, the Chief Executive Officer or, if there is no Chief
Executive Officer, the highest ranking executive officer of the Company, or,
following a Change in Control (as defined below), the senior executive, board or
committee established pursuant to the terms of the Change of Control that is
responsible for the unit or division of which the Company has become a part;
provided that such duties are generally consistent with his present duties and
with the Executive’s position. The Executive shall devote substantially all of
his working time and efforts during normal business hours to the business and
affairs of the Company in substantially the same manner (both as to working time
and effort) as the Executive has devoted to the Company in the past; provided,
that it shall not be a violation of this Agreement for the Executive to (i)
serve on corporate, civic or charitable boards or committees, and (ii) deliver
lectures or fulfill speaking engagements, so long as such activities are
approved by the executive or body to which the Executive reports and do not
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement.”

 

  (c) The second and third paragraphs of Section 8(d) of the Agreement shall be
amended in its entirety to read as follows:

 

“For purposes of this Agreement, “Good Reason” means, without the Executive’s
prior written consent, the occurrence of any one or more of the

 



--------------------------------------------------------------------------------

following: (A) following a Change of Control, the Company takes any action which
(x) results in a material diminution in the nature or status of the Executive’s
position, authority, duties or responsibilities or (y) would require the
Executive to be based at a location outside of Broward County, Florida; (B) a
failure by the Company to pay any amounts of Base Salary, Annual Bonus or other
amounts payable hereunder, or to comply with its other obligations and
agreements contained herein; (C) a failure of the Company to obtain an agreement
from any successor to the Company to assume and agree to perform this Agreement,
as contemplated in Section 10(c) hereof; (D) Executive no longer reports
directly to the person(s) specified in Section 3 hereof, or (E) any purported
termination by the Company of the Executive’s employment that is not effected
pursuant to a Expiration Notice or a Notice of Termination satisfying the
requirements of Section 2 or subsection 8(e), respectively, and otherwise in
accordance with the terms of this Agreement, and for purposes of this Agreement,
no such termination shall be effective. Notwithstanding anything in this
Agreement to the contrary, Good Reason shall not be deemed to exist as a result
of one or more of the following: (i) changes in the nature or status of the
Executive’s position, authority, duties or responsibilities solely as a result
of the Company becoming part of a unit or division of a larger entity pursuant
to or following a Change of Control; (ii) any change in the Executive’s
title(s), so long as the Executive’s duties remain generally consistent with
those he presently performs; or (iii) the delegation to other executives or
employees of the Company of other responsibilities or duties that are presently
performed by the Executive or may be delegated to him from time to time. In
addition to the foregoing, at any time after December 31, 2004 Executive shall
have the right to terminate his employment for any reason upon thirty (30) days’
written notice to the Company and upon such notice, the Executive’s employment
shall be deemed to have been terminated for Good Reason for all purposes of this
Agreement.

 

The Executive’s right to terminate his employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness, nor shall the
Executive’s continued employment constitute consent to, or a waiver of his
rights with respect to, any circumstances constituting Good Reason. With respect
to the matters set forth in clause (A) above, the Executive shall give the Board
ninety (90) days prior written notice of his intent to terminate this Agreement,
and the Company shall have the right to cure any such breach or alleged breach
within such 90-day period. With respect to the matters set forth in clauses (B),
(C) and (D), above, the Executive shall give the Board thirty (30) days prior
written notice of his intent to terminate this Agreement, and the Company shall
have the right to cure any such breach or alleged breach within such 30-day
period.”

 

2. Effective Date. This Amendment shall be effective upon its execution by the
Company and the Executive.

 

2



--------------------------------------------------------------------------------

3. Counterparts. This Amendment may be executed in counterparts and by different
parties hereto in separate counterparts each of which, when so executed and
delivered, shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same instrument.

 

4. No Other Modification. Except as otherwise expressly modified by the terms
and provisions of this Amendment, the Agreement shall remain in full force and
effect, and is hereby in all respects confirmed and ratified by the parties
hereto.

 

5. References to Agreement. From and after the effective date hereof, each
reference in the Agreement to “this Agreement,” “hereto,” “hereunder” or words
of like import, and all references to the Agreement in any and all agreements,
instruments, documents, notes, certificates and other writings of every kind and
nature shall be deemed to mean the Agreement as modified and amended by this
Amendment.

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Second
Amendment to Amended and Restated Employment Agreement as of the date first
written above.

 

SPORTSLINE.COM, INC

By:

  /s/    MICHAEL LEVY            

--------------------------------------------------------------------------------

   

Michael Levy

President and Chief Executive Officer

 

    /s/    KENNETH W. SANDERS            

--------------------------------------------------------------------------------

    Kenneth W. Sanders

 

3